Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 1 of 16 PageID #: 207




                        Exhibit C
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed361
                            49D01 -2004-PL-01 05/15/20
                                                 3     Page 2 of 16 PageIDFiled:
                                                                            #: 208
                                                                                 4/1 0/2020 5:20 PM
                                                                                                                                       Clerk
                                            Marion Superior Court,   Civil Division   1                               Marion County, Indiana




                                      STATE OF INDIANA
                            IN THE MARION COUNTY SUPERIOR COURT



   TOM JAMES COMPANY, ENGLISH
   AMERICAN TAILORING COMPANY,
   INDIVIDUALIZED SHIRT COMPANY,
   OXXFORD CLOTHES XX, INC.,                                    CAUSE NO.
   HOLLAND & SHERRY, INC., FRANKLIN
   CLOTHING COMPANY, IAG
   INDUSTRIAL CENTER, INC, THE
   HANCOCK COMPANY, THE PICKETT
   COMPANY, CROSSVILLE FABRIC
   CHILE S.A., and TOM JAMES CHILE
   S.A.,


           Plaintiffs,


  V.



  ZURICH AMERICAN INSURANCE
  COMPANY,

           Defendant.


                                                      SUMMONS
  TO DEFENDANT:             Zurich American Insurance           Company
                            1299 Zurich       Way
                            Schaumburg, IL 60 1 96

           You   are hereby notiﬁed that       you have been sued by the party named                as plaintiffs   and   in
  the Court indicated above.


        The nature 0f the suit against you is stated in the complaint Which is attached to this
  Summons. It also states the relief sought 0r the demand made against you by the plaintiffs.

           An answer or other appropriate response in writing t0 the complaint must be                       ﬁled either
  by you 0r your attorney Within twenty (20) days, commencing the day after you receive this
  Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by
  default may be rendered against you for the relief demanded by plaintiffs.


           If you   have a claim for   relief against the plaintiffs arising              from the same transaction or
  occurrence, you must assert     it   in   your written answer.

           The following manner 0f service 0f summons                  is   hereby designated.
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 3 of 16 PageID #: 209




                   CERTIFIED MAIL — RETURN RECEIPT REQUESTED



                                                Lu
                                                      a_L     (L   ETJZ'L           '




            4/1   1/2020                         ﬂ‘ﬂ; ﬂu...
                                                                     {
                                                                               9d
                                                                          1 *v‘lr



  Dated:
                                             Clerk, Marion County Superior Court
                                             City County Building
                                             200 E. Washington St.
                                             Indianapolis, IN 46204
                                             Tel: 3 17.327.4740




  George M. Plews, #6274-49
  Gregory M. Gotwald, #2491 1-49
  Tonya J. Bond, #24802—49
  Aaron J. Brock, #34996-49
  PLEWS SHADLEY RACHER & BRAUN LLP
  1346 N. Delaware     St.

  Indianapolis,   IN 46202
  Tel: 3 17.637.0700
  Fax: 317.637.0710
  gplews@gsrb.com
  ggotwald@gsrb.com
  tbond@psrb.com
  abrock@psrb.com

  Counselfor Plaintiffs
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 4 of 16 PageID #: 210




                                 SHERIFF’S     RETURN OF SERVICE OF SUMMONS
  Ihereby                   have served this summons on
                  certify that   I                                                            ,   202_:
  (1)   By   delivering a copy of the Summons and a copy of the complaint               t0 the defendant,


  (2)   By leaving       a copy of the   Summons and    a copy of the complaint at


  Which      is   the dwelling place 0r usual place of abode 0f and        by mailing   a copy 0f said
  summons           to said defendant at the   above address.
  (3) Other Service or Remarks:


  Sheriff’ s Costs                                       Sheriff


                                                         By:
                                                                   Deputy

                                     CLERK’S CERTIFICATE OF MAILING

         Ihereby certify that 0n                                   ,   202_, Imailed    a copy 0f this       Summons
  and a copy 0f the complaint to the defendant,                                                         ,   by
                  mail, requesting a return receipt, at the address furnished    by   the plaintiff.




                                                         Clerk,   Marion County Courts

  Dated:                                                 By:
                                                                   Deputy

                                 RETURN ON SERVICE OF SUMMONS BY MAIL
         Ihereby certify that the attached receipt was received by              me    showing      that the   Summons
  and a copy 0f the complaint mailed to defendant                                                 was accepted by the
  defendant 0n                   202—.
       Ihereby certify that the attached return receipt was received by                  me   showing       that the
  Summons and a copy of the complaint was returned not accepted 0n
              ,   202_.
       Ihereby certify that the attached return receipt was received by                  me   showing       that the
  Summons and a copy of the complaint mailed t0 defendant                                                   was accepted
  by                           0n behalf of the defendant on                                            ,   202_.


                                                         Clerk,   Marion County Courts

                                                         By:
                                                                   Deputy
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed361
                            49D01 -2004-PL-01 05/15/20
                                                 3     Page 5 of 16 PageIDFiled:
                                                                            #: 211
                                                                                 4/1 0/2020 5:20 PM
                                                                                                                      Clerk
                                     Marion Superior Court,   Civil Division   1                     Marion County, Indiana




                                     STATE OF INDIANA
                           IN THE MARION COUNTY SUPERIOR COURT



   TOM JAMES COMPANY, ENGLISH
   AMERICAN TAILORING COMPANY,
   INDIVIDUALIZED SHIRT COMPANY,
   OXXFORD CLOTHES XX, INC.,                             CAUSE NO.
   HOLLAND & SHERRY, INC., FRANKLIN
   CLOTHING COMPANY, IAG
   INDUSTRIAL CENTER, INC, THE
   HANCOCK COMPANY, THE PICKETT
   COMPANY, CROSSVILLE FABRIC
   CHILE S.A., and TOM JAMES CHILE
   S.A.,


           Plaintiffs,


  V.



  ZURICH AMERICAN INSURANCE
  COMPANY,

           Defendant.


                                                SUMMONS
  TO DEFENDANT:           Zurich American Insurance       Company
                          c/o Corporation Service     Company, Registered Agent
                           135 N. Pennsylvania    St., Ste.   1610
                          Indianapolis,    IN 46204

           You   are hereby notiﬁed that   you have been sued by the party named   as plaintiffs   and   in
  the Court indicated above.


        The nature 0f the suit against you is stated in the complaint Which is attached to this
  Summons. It also states the relief sought or the demand made against you by the plaintiffs.

          An answer 0r other appropriate response in writing to the complaint must be ﬁled either
  by you  or your attorney Within twenty (20) days, commencing the day after you receive this
  Summons, (or twenty—three (23) days if this Summons was received by mail), or a judgment by
  default may be rendered against you for the relief demanded by plaintiffs.


                have a claim for relief against the plaintiffs arising from the same transaction or
           If you
  occurrence, you must assert it in your written answer.
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 6 of 16 PageID #: 212




           The following manner of service of summons   is   hereby designated.


                   CERTIFIED MAIL — RETURN RECEIPT REQUESTED



              4/1 1/2020
                                                         L!
                                                              111?;
                                                                      Cm...   (L   E-(I-(Li   a
                                                                                                  .15   d
  Dated:
                                                    Clerk, Marion County Superior Court
                                                    City County Building
                                                    200 E. Washington St.
                                                    Indianapolis, IN 46204
                                                    Tel: 3 17.327.4740




  George M. Plews, #6274-49
  Gregory M. Gotwald, #2491 1-49
  Tonya J. Bond, #24802-49
  Aaron J. Brock, #34996-49
  PLEws SHADLEY RACHER & BRAUN LLP
  1346 N. Delaware     St.

  Indianapolis,   IN 46202
  Tel: 3 17.637.0700
  Fax: 317.637.0710
  gplews@p_srb.com
  ggotwald@psrb.com
  tbond@psrb.com
  abrock@psrb.com

  Counselfor Plaintiffs
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 7 of 16 PageID #: 213




                                 SHERIFF’S     RETURN OF SERVICE OF SUMMONS
  Ihereby                   have served this summons on
                  certify that   I                                                            ,   202_:
  (1)   By   delivering a copy of the Summons and a copy of the complaint               t0 the defendant,


  (2)   By leaving       a copy of the   Summons and    a copy of the complaint at


  Which      is   the dwelling place 0r usual place of abode 0f and        by mailing   a copy 0f said
  summons           to said defendant at the   above address.
  (3) Other Service or Remarks:


  Sheriff’ s Costs                                       Sheriff


                                                         By:
                                                                   Deputy

                                     CLERK’S CERTIFICATE OF MAILING

         Ihereby certify that 0n                                   ,   202_, Imailed    a copy 0f this       Summons
  and a copy 0f the complaint to the defendant,                                                         ,   by
                  mail, requesting a return receipt, at the address furnished    by   the plaintiff.




                                                         Clerk,   Marion County Courts

  Dated:                                                 By:
                                                                   Deputy

                                 RETURN ON SERVICE OF SUMMONS BY MAIL
         Ihereby certify that the attached receipt was received by              me    showing      that the   Summons
  and a copy 0f the complaint mailed to defendant                                                 was accepted by the
  defendant 0n                   202—.
       Ihereby certify that the attached return receipt was received by                  me   showing       that the
  Summons and a copy of the complaint was returned not accepted 0n
              ,   202_.
       Ihereby certify that the attached return receipt was received by                  me   showing       that the
  Summons and a copy of the complaint mailed t0 defendant                                                   was accepted
  by                           0n behalf of the defendant on                                            ,   202_.


                                                         Clerk,   Marion County Courts

                                                         By:
                                                                   Deputy
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed361
                            49D01 -2004-PL-01 05/15/20
                                                 3     Page 8 of 16 PageIDFiled:
                                                                            #: 214
                                                                                 4/10/2020 5:20 PM
                                                                                                                                      Clerk
                                          Marion Superior Court,   Civil Division   1                                Marion County, Indiana




                                       STATE OF INDIANA
                             IN THE MARION COUNTY SUPERIOR COURT


   TOM JAMES COMPANY, ENGLISH
   AMERICAN TAILORING COMPANY,
   INDIVIDUALIZED SHIRT COMPANY,
   OXXFORD CLOTHES XX, 1NC.,                                     CAUSE N0-
   HOLLAND & SHERRY, INC, FRANKLIN
   CLOTHING COMPANY, IAG
   INDUSTRIAL CENTER, INC, THE
   HANCOCK COMPANY, THE PICKETT
   COMPANY, CROSSVILLE FABRIC
   CHILE    s.A.,   and   TOM JAMES CHILE s.A.

          Plaintiffs,



  V.



  ZURICH AMERICAN INSURANCE
  COMPANY,

          Defendant.


                    E-FILING APPEARANCE                  BY ATTORNEYS IN CIVIL CASE

  1.      The party 0n whose behalf this form            is   being ﬁled   is:

          Initiating         X                Responding                                 Intervening             ;
                                                                                                                     and

  the undersigned attorneyand all attorneys listed on this form now appear in this case for the
  following parties: Tom James Company, English American Tailoring Company, Individualized
  Shirt Company, Oxxford Clothes XX, Inc., Holland & Sherry, 1110., Franklin Clothing Company,
  IAG   Industrial Center,   1110.,   The Hancock Company, The             Pickett      Company,   Crossville Fabric
  Chile S.A.. and    Tom James Chile      S.A.


  2.      Attorney information for service as required by Trial Rule 5(B)(2):


                                          George M. Plews, #6274-49
                                        Gregory M. Gotwald, #24911-49
                                           Tonya J. Bond, #24802-49
                                           Aaron    J.   Brock, #34996-49
                                      Plews Shadley Racher & Braun                  LLP
                                              1346 N. Delaware St.
                                             Indianapolis, IN 46202
                                                Tel: 317.637.0700
                                               Fax: 317.637.0710
                                                 g9]ews@psrb.com
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 9 of 16 PageID #: 215




                                                      ggotwald@psrb.com
                                                       tbond@psrb.com
                                                       abrock@gsrb.c0m

  IMPORTANT:              Each attorney speciﬁed on           this appearance:



  (a)     certiﬁes that the contact information listed for him/her                on the Indiana Supreme Court
          Roll of Attorneys        is   current and accurate as of the date of this Appearance;
  (b)     acknowledges that             all   orders, opinions,    and notices from the court      in this matter
          that are served under Trial Rule 86(G) will be sent t0 the attorney at the email
          address(es) speciﬁed by the attorney 0n the Roll 0f Attorneys regardless 0f the
          contact information listed above for the attorney; and
  (C)     understands that he/she             is   solely responsible for keeping his/her R011 of Attorneys contact
          information current and accurate, see Ind. Admis. Disc. R. 2(A).


  Attorneys can review and update their Roll 0f Attorneys contact information on the Courts Portal
  at http://portal.courts.in.gov.


  3.      This   is   a       PL              case type as deﬁned in administrative Rule 8(B)(3).


  4.      This case involves child support issues. Yes                        N0       X
                                                                                 supply social  (Ifyes,
          security numbersfor allfamily members 0n a separately attached documentﬁled as
          conﬁdential information 0n light green paper. Use                 Form TCM-TR3.1-4.)

          This case involves a protection from abuse order, a workplace Violence restraining order,
          or a no     — contact   order.       Yes            No     X           (If Yes, the initiatingparty   must
         provide an addressfor the purpose oflegal service but that address should not be one
         that exposes the whereabouts ofa petitioner.) The party Shall use the following address
          for purposes of legal service:


                              Attorney’s address
                              The Attorney General Conﬁdentiality program address
                              (contact the Attorney General at 1-800-321-1907 0r e-mail address                  is

                              conﬁdential@at2.in.gov).
                              Another address (provide)



  This case involves a petition for involuntary commitment. Yes                                 No     X
  6.      If Yes above, provide the following regarding the individual subj ect to the petition for
          involuntary commitment:


          a.          Name   of the individual subj ect t0 the petition for involuntary commitment               if it is

                      not already provided in #1 above:
          b.          State of Residence 0f person subj ect to petition:
          c.          At least one of the following pieces of identifying information:
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 10 of 16 PageID #: 216




                (i)     Date of Birth
                (ii)    Driver’s License   Number
                        State where issued                   Expiration date
                (iii)   State ID number
                        State where issued                   Expiration date
                (iv)    FBI number
                (V)     Indiana Department of Corrections Number
                (Vi)    Social Security Number is available and is being provided              in an attached
                        conﬁdential document Yes             N0

        There are related cases: Yes                 N0      X       (Ifyes, list   0n continuation page.)

        Additional information required


        There are other party members: Yes
        page)
                                              by

                                                   _
                                                   local rule:


                                                             N0
                                                                     N/A

                                                                     X         (Ifyes, list   0n continuation



  10.   This form has been served on    all   other parties and Certiﬁcate 0f Service         is   attached:
        Yes             No      X




                                                    Respectfully submitted,




                                                    /S/Tonya J. Bond
                                                    George M. Plews, #6274-49
                                                    Gregory M. Gotwald, #2491 1-49
                                                    Tonya J. Bond, #24802-49
                                                    Aaron J. Brock, #34996-49
                                                    PLEws SHADLEY RACHER & BRAUN LLP
                                                     1346 N. Delaware    St.

                                                    Indianapolis,   IN 46204



                                                    mm
                                                    Tel: 3 17.637.0700
                                                    Fax: 3 17.637.0710




                                                    MW
                                                     ggotwald@psrb.com

                                                    abrock@psrb.com

                                                    Counselfor Plaintiffs
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 361
                            49D01 -2004-PL-01 05/15/20
                                                  3    Page 11 of 16 PageID #: 217




                                   STATE OF INDIANA
                         IN THE MARION COUNTY SUPERIOR COURT


   TOM JAMES COMPANY, ENGLISH
   AMERICAN TAILORING COMPANY,
   INDIVIDUALIZED SHIRT
   COMPANY, OXXFORD CLOTHES                            CAUSE NO.
   XX, INC., HOLLAND & SHERRY,
   INC., FRANKLIN CLOTHING
   COMPANY, IAG INDUSTRIAL
   CENTER, INC., THE HANCOCK
   COMPANY, THE PICKETT
   COMPANY, CROSSVILLE FABRIC
   CHILE S.A., and TOM JAMES CHILE
   S.A.


          Plaintiffs,


  V.


  ZURICH AMERICAN INSURANCE
  COMPANY,

          Defendant.

            NOTICE IDENTIFYING COIWMERCIAL COURT DOCKET CASE

          The undersigned        states that this case is a   Commercial Court Docket Case

  eligible for   assignment      t0 the   Commercial Court Docket pursuant    t0   Rule 2 of the

  Interim Commercial Court Rules.

          Pursuant      to   Rule 4 of the Interim Commercial Court Rules, the undersigned

  requests the Clerk of Court assign this case to the Commercial Court Docket.



                                                  Respectfully submitted,



                                                  /S/ T011 Va J.   Bond
                                                  George M. Plews, #6274'49
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 12 of 16 PageID #: 218




                                      Gregory M. Gotwald, #24911-49
                                      Tonya J. Bond, #24802-49
                                      Aaron J. Brock, #34996-49
                                      PLEWS SHADLEY RACHER & BRAUN LLP
                                      1346 N. Delaware St.
                                      Indianapolis, IN 46204



                                      WW
                                      Tell 317.637.0700
                                      Faxi 317.637.0710


                                      ggotwaldepsrb£0m
                                      tbondepsrb .com
                                      abrocngpsrb .com

                                      Counsel for Plain tiffb
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 13 of 16 PageID  #: 4/23/2020
                                                                          Filed: 219 5:32 PM
                                                                                                                                        Clerk
                                                                                                                       Marion County, Indiana



STATE OF INDIANA               )                       IN    THEMARION COUNTY SUPERIOR COURT
                               )    SS:
COUNTY OF MARION               )                       CAUSE NO.            49D01-2004-PL-013613

TOM JAMES COMPANY, ENGLISH                             )
AMERICAN TAILORING COMPANY,                            )
INDIVIDUALIZED SHIRT COMPANY,                          )

OXXFORD CLOTHES XX, INC.,                              )
HOLLAND & SHERRY, INC, FRANKLIN                        )
CLOTHING COMPANY, IAG                                  )

INDUSTRIAL CENTER,         INC.,     THE               )

HANCOCK COMPANY, THE PICKETT                           )

COMPANY, CROSSVILLE FABRIC                             )
CHILE S.A., and TOM JAMES CHILE                        )

S.A.,                                                  )

                                                       )

                       Plaintiffs,                     )

                                                       )
        V.                                             )

                                                       )

ZURICH AMERICAN INSURANCE                              )

COMPANY,                                               )

                                                       )
                       Defendant.                      )



                                                APPEARANCE

Party Classiﬁcation:   Initiating     _    Responding          X       Intervening       _
        1.    The undersigned attorney and        all      attorneys listed      0n   this   form   now   appear in this case
for the following party member(s):


              Zurich American Insurance           Company

        2.    Applicable attorney information for service as required by Trial Rule 5(B)(2) and for
case information as required   by    Trial Rules 3.1       and 77(B)   is   as follows:



Name:         Dennis F. Cantrell                               Attorney Number: 10794-49
Address:      KATZ KORIN CUNNINGHAM
              The Emelie Building                              Phone: (317) 464-1100
              334 North Senate Avenue                          Fax: (317) 464-1111
              Indianapolis, IN 46204                           Email: dcantrell@kkclegal.com


        3.    There are other party members: Yes                            N0    X     (Ifyes, list   0n continuation
page)
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 14 of 16 PageID #: 220


             4.         Ifﬁrst initiatingparlyﬁling this case, the Clerk          is   required to assign this case the
following Case Type under Administrative Rule 8(b)(3):                     &
             5.         IWill accept service by    FAX at the above noted number:              Yes         N0 _X

             6.         This case involves support issues. Yes                 N0      X   (Ifyes,   supply social security
numbersfor allfamily members 0n continuation page.)


             7.         There are related cases: Yes                  N0   X    (Ifyes, list   0n continuation page.)


             8.         This form has been served 0n      all   other parties. Certiﬁcate of Service         is   attached:   Yes
X_ N0    .




             9.         Additional information required by local rule:           Not Applicable.


                                                                      Respectfully submitted,


                                                                       /s/ Dennis F. Cantrell
                                                                      Dennis   F. Cantrell,   #10794-49

                                                                      Attorneyfor Defendant, Zurich American
                                                                      Insurance   Company
KATZ KORIN CUNNINGHAM
The Emelie Building
334 North Senate Avenue
Indianapolis, IN 46204
Telephone:              (3 17)   464-1 100
Facsimile:              (3 17)   464-1   1 1 1

Email:                  dcantrell@kkclegal.com


                                                 CERTIFICATE OF SERVICE

             I   certify that   0n April 23, 2020, the foregoing document was served upon the following by the court” s
electronic ﬁling system and/or First Class, United States Mail, postage prepaid:


             George M. Plews
             Gregory M. Gotwald
             Tonya J. Bond
             Aaron J. Brock
             PLEws SHADLEY RACHER & BRAUN, LLP
             1346 N. Delaware Street
                         IN 46202
             Indianapolis,
             Counselfor Plain ttfﬁ

                                                          /s/Denm's F. Cantrell
                                                          Dennis      F. Cantrell

                                                                  2
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 15 of 16 PageID  #: 4/23/2020
                                                                          Filed: 221 5:34 PM
                                                                                                                                              Clerk
                                                                                                                             Marion County, Indiana



STATE OF INDIANA                            )                    IN    THE MARION COUNTY SUPERIOR COURT
                                            )   SS:
COUNTY OF MARION                            )                    CAUSE NO.        49D01-2004-PL-013613

TOM JAMES COMPANY, ENGLISH                                       )
AMERICAN TAILORING COMPANY,                                      )
INDIVIDUALIZED SHIRT COMPANY,                                    )

OXXFORD CLOTHES XX, INC.,                                        )
HOLLAND & SHERRY, INC., FRANKLIN                                 )
CLOTHING COMPANY, IAG                                            )

INDUSTRIAL CENTER,                      INC.,    THE             )

HANCOCK COMPANY, THE PICKETT                                     )

COMPANY, CROSSVILLE FABRIC                                       )
CHILE S.A. and TOM JAMES CHILE                          S.A.,    )

                                                                 )

                                 Plaintiffs,                     )

                                                                 )
          V.                                                     )

                                                                 )

ZURICH AMERICAN INSURANCE                                        )

COMPANY,                                                         )

                                                                 )

                                 Defendant.                      )




                                  NOTICE OF INITIAL ENLARGEMENT OF TIME

          Defendant, Zurich American Insurance Company, by counsel, and pursuant t0 Marion County


Local Rule LR49-TR5-203(D) and Ind. Trial Rule 6(B)(1), hereby ﬁle                          its   Notice 0f Initial Enlargement 0f


Time     to    respond t0     Plaintiffs’   Complaint for Declaratory Judgment. In support thereof, Defendant                   states


as follows:


              1.       Plaintiffs   ﬁled their Complaint for Declaratory Judgment on April 10, 2020 and served


Defendant by certiﬁed mail on or about April                    15,    2020.


          2.           Defendant’s answer 0r responsive pleading is therefore due 0n 0r about May                    8,   2020, which


time has not yet elapsed.


          3.           Defendant requires an additional 30 days, up              t0   and including June   8,   2020, t0 investigate


the allegations in Plaintiffs’ Complaint for Declaratory                   Judgment and prepare a proper response           thereto.


          4.           This   initial   enlargement    is   sought in good faith and not for purposes 0f vexation or undue


delay,   and       Plaintiffs will not   be prejudiced by       this   enlargement of time.
Case 1:20-cv-01415-JPH-DML Document 1-3 Filed 05/15/20 Page 16 of 16 PageID #: 222


         WHEREFORE, Defendant, Zurich American Insurance Company, by counsel,                          gives notice, up t0


and including June           8,   2020, t0 ﬁle   its   responsive pleading to Plaintiffs” Complaint for Declaratory


Judgment.


                                                                   Respectfully submitted,


                                                                    /s/ Dennis F. Cantrell
                                                                   Dennis   F. Cantrell,   #10794-49

                                                                   Attorneyfor Defendant, Zurich American
                                                                   Insurance Company


KATZ KORIN CUNNINGHAM
The Emelie Building
334 North Senate Avenue
Indianapolis, IN 46204
Telephone:          (3 17)   464-1 100
Facsimile:          (3 17) 464-1     1 1 1

Email:              dcantrell@kkclegal.com



                                             CERTIFICATE OF SERVICE

         I   certify that   on April 23, 2020, the foregoing document was served upon the following by the court’ s
electronic ﬁling system and/or First Class, United States Mail, postage prepaid:


         George M. Plews
         Gregory M. Gotwald
         Tonya J. Bond
         Aaron J. Brock
         PLEws SHADLEY RACHER & BRAUN, LLP
         1346 N. Delaware Street
         Indianapolis,       IN 46202
         Counselfor Plaintlﬂfv



                                                          /s/Denm's F. Cantrell
                                                          Dennis   F. Cantrell
